The sole question raised in this appeal is whether the defendant’s constitutional and statutory right to a grand jury drawn from a cross section of the community was violated because of discrimination against women in the selection of the grand jury. There was no error. The indictments were returned before the decision in Taylor v. Louisiana, 419 U. S. 522 (1975). The rule of that case need not be applied retroactively. Daniel v. Louisiana, 420 U. S. 31, 32 (1975). Commonwealth v. Moran, 370 Mass. 10, 12 (1976). See Brunson v. Commonwealth, 369 Mass. 106, 117-120 (1975).

Judgments affirmed.